 

Exhibit 10.1

AMENDMENT NO. 1

TO

AMENDED AND RESTATED

OMNIBUS AGREEMENT

This AMENDMENT NO. 1 TO AMENDED AND RESTATED OMNIBUS AGREEMENT (this
“Amendment”), dated as of July 1, 2016 and, solely with respect to Sections
1.02(a) and 1.02(b), effective as of July 9, 2016, which effectiveness shall be
retroactive from July 1, 2016, is made and entered into among 8point3 Operating
Company, LLC, a Delaware limited liability company (the “Operating Company”),
8point3 General Partner, LLC, a Delaware limited liability company (the “YieldCo
General Partner”), 8point3 Holding Company, LLC, a Delaware limited liability
company (“Holdings”), 8point3 Energy Partners LP, a Delaware limited partnership
(the “Partnership”), First Solar, Inc., a Delaware corporation (“First Solar”)
and SunPower Corporation, a Delaware corporation (“SunPower” and, together with
First Solar, each a “Sponsor” and collectively, the “Sponsors”).  The
above-named entities are sometimes referred to in this Amendment as a “Party”
and collectively as the “Parties.”

WITNESSETH

WHEREAS, the Parties entered into that certain Amended and Restated Omnibus
Agreement on April 6, 2016 (the “Agreement”); and

WHEREAS, the Parties desire, subject to the terms and conditions set forth
herein, to amend the Agreement to reflect the Parties’ agreement as to certain
matters set forth below.

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

Section 1.01 Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings ascribed to such terms in the Agreement.

Section 1.02 Amendments.  

(a) Section 1.1 of the Agreement shall be amended by inserting the following in
its correct alphabetical position:

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time.  Any reference herein to a specific section or sections of the
Code shall be deemed to include a reference to any corresponding provision of
any successor law.

 

--------------------------------------------------------------------------------

 

(b) Section 1.1 of the Agreement shall be amended by deleting the definition of
Indemnifiable Tax Equity Payment in its entirety and replacing it with the
following:

“Indemnifiable Tax Equity Payment” means (without duplication) (a) any payment
by a Contributed Company or other Group Member under any agreement in respect of
a Tax Equity Financing that is made as the result of, or any distribution to any
other Person of cash to which the Operating Company would have been entitled but
for, (i) any inaccuracy or breach of any representation, warranty, covenant or
similar provision of any such agreement, (ii) any indemnification obligation,
post-Closing contribution obligation or payment obligation on the part of such
Contributed Company or Group Member under any such agreement (excluding any
indemnification obligation pursuant to Section 7.03(k)(i) of the Kingbird LLCA,
which is governed by clause (iii) hereof), including in each case any payment
made as the result of a change in the allocation of U.S. federal income tax
credits, but excluding in each case (A) any amounts paid by a Contributed
Company to any investor in a Tax Equity Financing in consideration of its
redemption, resignation or withdrawal of interests from any Contributed Company
and (B) any contribution or payment obligation contemplated to be performed by
or on behalf of a Contributed Company pursuant to the purchase and sale or
similar agreement through which such Contributed Company was acquired, directly
or indirectly, by the Operating Company, (iii) any indemnification obligation
pursuant to Section 7.03(k)(i) of the Kingbird LLCA, but only if and to the
extent that such special underpayment interest referred to in such Section is
attributable to an imputed underpayment that would not have occurred but for the
“Fixed Tax Assumptions” (as defined in the Kingbird LLCA) being incorrect
(except to the extent that any Fixed Tax Assumption is incorrect as a result of
a breach of a representation or covenant in the Kingbird LLCA or the Kingbird
ECCA by a “Class B Member,” including the “Managing Member,” the “Tax Matters
Member” or the “Partnership Representative” (as each such term is defined in the
Kingbird LLCA), as applicable, on behalf of Kingbird Solar, LLC, or (iv) any
requirement in any such agreement to divert distributions due to a determination
by a Governmental Entity (A) regarding a Project’s fair market value or the tax
basis of a Project or (B) that a contract entered into by a Project Company and
any Affiliate thereof is not on arm’s-length terms, (b) any Tax Equity Purchase
Shortfall, and (c) all Tax liabilities resulting from any reduction,
disallowance, preclusion of the availability, or recapture under Section 50 of
the Code of tax credits claimed, allowed, or allowable with respect to each
Post-IPO Contributed Project or allocated by the related Post-IPO Contributed
Companies prior to the acquisition of such Post-IPO Contributed Company;
provided, however, that the Parties hereby agree that in no event shall any
payment, liability, diversion of distributions, or other Damages whatsoever
which would not have arisen or been incurred but for any action of the Operating
Company, the Partnership or the non-indemnifying Sponsor (or its direct and
indirect subsidiaries holding interests in the Operating Company), following
Closing be considered included in this definition of Indemnifiable Tax Equity
Payment; provided, further, that (A) the making of any representation or
warranty in any such agreement, (B) the making of any “Section 6226 Election”
(as defined in the Kingbird LLCA) pursuant to Section 7.03(i) of the Kingbird
LLCA, (C) any action taken pursuant to Section 3.4(c) or (D) any action (x)
required by Law or (y) taken by the Operating Company, the Partnership or the
non-indemnifying Sponsor (or its direct and indirect subsidiaries holding
interests in the Operating

2

--------------------------------------------------------------------------------

 

Company) to cause any Person to comply with the terms of any agreement in
respect of a Tax Equity Financing, in each case, shall not itself constitute an
“action” subject to the preceding proviso.

(c) The following text shall be added as a new row to the table set forth on
Schedule I of the Agreement:

 

No.

Sponsor

Project

Scheduled

COD

Guaranteed

Project

Capacity

(MWAC)

Minimum

Project

Capacity

(MWAC)

Closing

Project

Value

Capacity

Buy-Down

Amount

($ per MW)

13.

SunPower

Macy’s Maryland- Bowie

7/31/2016

0.79

0.76

$2,000,000

$2,444,868

14.

SunPower

Macy’s Maryland- Salisbury

7/31/2016

0.56

0.54

$1,411,765

$2,444,868

15.

SunPower

Macy’s Maryland- White Marsh

8/31/2016

0.49

0.47

$1,235,294

$2,444,868

16.

SunPower

Macy’s Maryland- Chevy Chase

8/31/2016

0.23

0.22

$588,235

$2,444,868

17.

SunPower

Macy’s Maryland- Annapolis

8/31/2016

0.58

0.56

$1,470,588

$2,444,868

18.

SunPower

Macy’s Maryland- Joppa

8/31/2016

1.73

1.66

$4,352,941

$2,444,868

19.

SunPower

Macy’s Maryland- Towson

8/31/2016

0.37

0.36

$941,177

$2,444,868

 

(d) The following text shall be added as a new item to the end of Part B of
Schedule II:

5. Tax equity financing in respect of the Macy’s Maryland Project, entered into
between PNC Commercial, LLC, SunPower AssetCo, LLC, SunPower Capital Services,
LLC, SunPower Commercial III Class B, LLC and SunPower Commercial Holding
Company III, LLC.

3

--------------------------------------------------------------------------------

 

(e) The following text shall be added as a new item to the end of Part B of
Schedule III:

MACY’S MARYLAND PROJECT

Guaranty Agreement, dated as of May 6, 2016, by SunPower, in favor of PNC
Commercial, LLC

Guaranty Agreement (SREC), dated as of May 28, 2015, between Northstar Macys
Maryland 2015, LLC and SunPower, in favour of Noble Americas Gas & Power Corp.4

(f) The following text shall be added as new items to the end of Part B of
Schedule IV:

22. SunPower Commercial III Class B, LLC

23. SunPower Commercial Holding Company III, LLC

24. Northstar Macys Maryland 2015, LLC

Section 1.03 Representations and Warranties.  

(a) Representations and Warranties of Each Sponsor.  Each Sponsor hereby
represents and warrants to the other Sponsor, the Operating Company, the YieldCo
General Partner, Holdings and the Partnership, as follows as of the date hereof:

(i) Organization; Qualification.  Such Sponsor has been duly formed and is
validly existing and in good standing as a corporation under the Laws of its
jurisdiction of formation with all requisite corporate power and authority to
own, lease or otherwise hold and operate its properties and assets and to carry
on its business as presently conducted, except where the failure to have such
power and authority would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on its ability to perform its
obligations under this Agreement.

(ii) Authority and Power.  Such Sponsor (A) has all requisite corporate power
and authority to execute and deliver this Amendment and to perform its
obligations hereunder, and (B) has taken all necessary corporate action to
authorize the execution, delivery and performance of this Amendment.

 

4 Only Specified Credit Support until replaced by the Operating Company pursuant
to the Contribution Agreement dated as of June 29, 2016, by and among SunPower
AssetCo, LLC, the Operating Company and SunPower.

4

--------------------------------------------------------------------------------

 

(iii) Valid and Binding Obligation.  This Amendment has been duly and validly
executed and delivered by such Sponsor and, assuming this Amendment has been
duly and validly authorized, executed and delivered by all other Persons party
hereto, constitutes a legal, valid and binding obligation of such Sponsor,
enforceable against such Sponsor in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar Laws relating to or affecting the
enforcement of creditors’ rights in general and by general principles of equity.

(iv) No Conflicts.  The execution, delivery and performance of this Amendment by
such Sponsor will not (a) conflict with or violate any provision of its
certificate of incorporation or bylaws, (b) constitute, with or without notice
or the passage of time or both, a material violation, a material breach or
default, create a material lien, conflict in any material respect with, or
require any material consent or approval, or give rise to any material right of
termination, modification, cancellation, prepayment, suspension, limitation,
revocation, preemption, right of first refusal (or similar right to purchase) or
acceleration under any material any material indenture, mortgage, chattel
mortgage, deed of trust, lease, conditional sales contract, loan or credit
arrangement to which such Sponsor is a party, or (c) contravene, in any material
respect, any material Law.

(v) Consents and Approvals.  The execution, delivery and performance of this
Amendment by such Sponsor does not requires any material consent, approval,
exemption, waiver, clearance, authorization, filing, registration or
notification, of or to (as applicable) any Governmental Entity or other Person,
except as has already been obtained, made or waived.

(b) Representations and Warranties of the Operating Company, the YieldCo General
Partner, Holdings and the Partnership.  Each of the Operating Company, the
YieldCo General Partner, Holdings and the Partnership hereby represents and
warrants to the Sponsors, as follows as of the Execution Date:

(i) Organization; Qualification.  Such Person has been duly formed and is
validly existing and in good standing as a limited liability company or
partnership, as applicable, under the Laws of its jurisdiction of formation with
all requisite limited liability company or partnership, as applicable, corporate
power and authority to own, lease or otherwise hold and operate its properties
and assets and to carry on its business as presently conducted, except where the
failure to have such power and authority would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on its
ability to perform its obligations under this Amendment.

(ii) Authority and Power.  Such Person (A) has all requisite limited liability
company or partnership, as applicable, power and authority to execute and
deliver this Amendment and to perform its obligations hereunder, and (B) has
taken all necessary limited liability company or partnership, as applicable,
action to authorize the execution, delivery and performance of this Amendment.

5

--------------------------------------------------------------------------------

 

(iii) Valid and Binding Obligation.  This Amendment has been duly and validly
executed and delivered by such Person and, assuming this Amendment has been duly
and validly authorized, executed and delivered by the Sponsors party hereto,
constitutes a legal, valid and binding obligation of such Person, enforceable
against such Person in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar Laws relating to or affecting the enforcement of
creditors’ rights in general and by general principles of equity.

(iv) No Conflicts.  The execution, delivery and performance of this Amendment by
such Person will not (a) conflict with or violate any provision of its
certificate of incorporation or bylaws, (b) constitute, with or without notice
or the passage of time or both, a material violation, a material breach or
default, create a material lien, conflict in any material respect with, or
require any material consent or approval, or give rise to any material right of
termination, modification, cancellation, prepayment, suspension, limitation,
revocation, preemption, right of first refusal (or similar right to purchase) or
acceleration under any material any material indenture, mortgage, chattel
mortgage, deed of trust, lease, conditional sales contract, loan or credit
arrangement to which such Person is a party, or (c) contravene, in any material
respect, any material Law.

(v) Consents and Approvals.  The execution, delivery and performance of this
Amendment by such Person does not requires any material consent, approval,
exemption, waiver, clearance, authorization, filing, registration or
notification, of or to (as applicable) any Governmental Entity or other Person,
except as has already been obtained, made or waived.

Section 1.04 Continuity.  Except as expressly modified hereby, the terms and
provisions of the Agreement and all instruments, agreements or other documents
executed and delivered in connection therewith shall continue in full force and
effect.   Whenever the “Agreement” is referenced in the Agreement or any of the
instruments, agreements or other documents executed and delivered in connection
therewith, such references shall be deemed to mean the Agreement as modified
hereby.

Section 1.05 Parties in Interest.  This Amendment is binding upon and is for the
benefit of the Parties hereto and their respective successors and permitted
assigns.  This Amendment is not made for the benefit of any Person not a party
hereto, and no Person other than the Parties hereto and their respective
successors and permitted assigns will acquire or have any benefit, right, remedy
or claim under or by virtue of this Amendment.

Section 1.06 Severability.  Whenever possible each provision and term of this
Amendment will be interpreted in a manner to be effective and valid.  If any
term or provision of this Amendment or the application of any such term or
provision to any Person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, the remaining
provisions hereof, or the application of such term or provision to Persons or
circumstances other than those as to which it has been held invalid, illegal or
unenforceable, will remain in full force and effect and will in no way be
affected, impaired or invalidated thereby.  If

6

--------------------------------------------------------------------------------

 

any term or provision of this Amendment is held to be prohibited or invalid,
then such term or provision will be ineffective only to the extent of such
prohibition or invalidity without invalidating or affecting in any manner
whatsoever the remainder of such term or provision or the other terms and
provisions of this Amendment.  Upon determination that any other term or
provision of this Amendment is invalid, void, illegal, or unenforceable, a court
of competent jurisdiction will modify such term or provision so as to effect the
original intent of the Parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the fullest
extent possible under the Law.

Section 1.07 Facsimile; Counterparts.  Any Party may deliver executed signature
pages to this Amendment by facsimile transmission to the other Parties, which
facsimile copy shall be deemed to be an original executed signature page.   This
Amendment may be executed in one or more counterparts, each of which will be
deemed an original, but all of which together will constitute a single
instrument.

Section 1.08 GOVERNING LAW.  THIS AMENDMENT, INCLUDING THE FORMATION, BREACH,
TERMINATION, VALIDITY, INTERPRETATION AND ENFORCEMENT THEREOF, AND ALL
TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT, SHALL IN ALL RESPECTS BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT
GIVING EFFECT TO PRINCIPLES OR RULES OF CONFLICT OF LAWS, TO THE EXTENT SUCH
PRINCIPLES OR RULES WOULD PERMIT OR REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.  FOR THE AVOIDANCE OF DOUBT, IT IS INTENDED THAT 6 DEL. C.
§ 2708, WHICH PROVIDES FOR ENFORCEMENT OF DELAWARE CHOICE OF LAW WHETHER OR NOT
THERE ARE OTHER RELATIONSHIPS WITH DELAWARE, SHALL APPLY.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 

 

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed
as of the date first above written and delivered in their names by their
respective duly authorized officers or representatives.

 

8point3 Energy Partners LP

 

 

 

By:

 

8point3 General Partner, LLC, its

general partner

 

 

 

By:

 

/s/ Natalie Jackson

 

 

Name:

 

Natalie Jackson

 

 

Title:

 

Vice President of Operations

 

8point3 General Partner, LLC

 

 

 

By:

 

/s/ Natalie Jackson

 

 

Name:

 

Natalie Jackson

 

 

Title:

 

Vice President of Operations

 

8point3 Operating Company, LLC

 

 

 

By:

 

8point3 Energy Partners LP, its

managing member

 

 

 

By:

 

8point3 General Partner, LLC, its

general partner

 

 

 

By:

 

/s/ Natalie Jackson

 

 

Name:

 

Natalie Jackson

 

 

Title:

 

Vice President of Operations

 

[Amendment to Amended and Restated Omnibus Agreement]

--------------------------------------------------------------------------------

 

 

8point3 Holding Company, LLC

 

 

 

By:

 

First Solar 8point3 Holdings, LLC, its member

 

 

 

By:

 

/s/ Alexander Bradley

 

 

Name:

 

Alexander Bradley

 

 

Title:

 

Vice President, Treasury and

Project Finance

 

By:

 

SunPower YC Holdings, LLC, its

member

 

 

 

By:

 

/s/ Natalie Jackson

 

 

Name:

 

Natalie Jackson

 

 

Title:

 

Vice President

 

First Solar, Inc.

 

 

 

By:

 

/s/ Mark Widmar

 

 

Name:

 

Mark Widmar

 

 

Title:

 

Chief Financial Officer

 

SunPower Corporation

 

 

 

By:

 

/s/ Charles D. Boynton

 

 

Name:

 

Charles D. Boynton

 

 

Title:

 

Chief Financial Officer

 

[Amendment to Amended and Restated Omnibus Agreement]